PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/844,425
Filing Date: 15 Dec 2017
Appellant(s): CHRISTIANSEN et al.



__________________
Jacob P. Rohwer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/20.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 4/7/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 10,515,052), hereafter known as Wang.
With respect to claim 1, Wang teaches:
one or more processors (column 4 lines 18-32 figure 2, processing unit 212 containing one or more processors); and 
one or more storage units comprising a file system that includes one or more directories each containing one or more files and/or one or more directories (columns 5-6 lines 34-52 figures 1, 3, 5, file system 106 stored on storage volume 104), the file system executable by the one or more processors to: 

	determine whether the directory is assigned a directory-specific case sensitive designation or a directory-specific case insensitive designation (column 3 lines 17-46 describing directory having case-sensitive (CS) or case-insensitive (CI) designations with names like “bob” or “BOB”);
 	based on a determination that the directory is assigned the directory-specific case sensitive designation: 
		determine whether a case sensitive match exists between the file name identified by the second component of the path name and a file name associated with a file contained in the directory (columns 3-4 lines 47-8 example of using a plugin to match a CS or CI designation for a directory to perform a file operation with a filename in a directory); and 
		perform the file system operation in association with the file contained in the directory based on a determination that the case sensitive match exists between the file name identified by the second component of the path name and the file name associated with the file contained in the directory (columns 3-4 lines 47-8 performing the file operation using the plugin for a CS match between the requested filename and a file in the directory); or 
		refrain from performing the file system operation in association with the file contained in the directory based on a determination that the case sensitive match does not exist between the file name identified by the second component of the path name and the file name associated with a file contained in the directory; or 

		determine that a case insensitive match exists between the file name identified by the second component of the path name and a file name associated with a file contained in the directory (columns 3-4 lines 47-8 example of using a plugin to match a CS or CI access with filename in a directory); and 
		perform the file system operation in association with the file contained in the directory based on a determination that the case insensitive match exists between the file name identified by the second component of the path name and the file name associated with the file contained in the directory (columns 3-4 lines 47-8 performing the file operation using the plugin for a CS match between the requested filename and a file in the directory).
With respect to claim 11, Wang teaches:
one or more processors (column 4 lines 18-32 figure 2, processing unit 212 containing one or more processors); and 
one or more storage units comprising a file system that includes one or more directories each containing one or more files and/or one or more directories (columns 5-6 lines 34-52 figures 1, 3, 5, file system 106 stored on storage volume 104), the file system executable by the one or more processors to:
	receive a request to perform a file system operation, the request including a path name with a first component that identifies a directory and a second component that identifies a file name (column 3 lines 17-46 figure 1, file system operation using pathname and filename); 

	based on a determination that the directory is assigned a case insensitive designation, determine that a case insensitive match exists between the file name identified by the second component of the path name and a file name associated with a file contained in the directory (columns 3-4 lines 42-8 use plugin to find case-sensitive match in directory with case-insensitive designation); and 
	based on a determination that the case sensitive match does not exist in the directory and that the case insensitive match exists between the file name identified by the second component of the path name and the file name associated with the file contained in the directory, perform the file system operation in association with the file contained in the directory (column3 3-4 lines 42-8 under above conditions of no case-sensitive match and using plugin to find a case-insensitive match, plugin wolf perform file_op file operation).
With respect to claim 16, Wang teaches:
one or more processors (column 4 lines 18-32 figure 2, processing unit 212 containing one or more processors); and 
one or more storage units comprising a file system that includes one or more directories each containing one or more files and/or one or more directories (columns 5-6 lines 34-52 figures 1, 3, 5, file system 106 stored on storage volume 104), the file system executable by the one or more processors to:
	associate a first designation with a first directory in the file system, the first designation indicating that the first directory is prohibited from containing two or more files with 
	receive a request to create a first file with a first file name in the first directory, the first file name being a first case varying duplicate file name of a first existing file name in the first directory (column 3 lines 17-46 receiving a request to access a file in “bob” in a CI environment, seeing it as a duplicate of “BOB”); 
	prevent, based at least in part on the first designation, creation of the first file in the first directory (column3 lines 17-46 user would receive an error or an exception since the CI environment would only see one directory named bob), 
	associate a second designation with a second directory in the file system, the second designation indicating that the second directory is allowed to contain two or more files with case varying duplicate file names  (column 3 lines 17-46 describing directory having case-sensitive (CS) or case-insensitive (CI) designations with names like “bob” or “BOB”); 
	receive a request to create a second file with a second file name in the second directory, the second file name being a second case varying duplicate file name of a second existing file name in the second directory (column 3 lines 17-46 create file “plan,” “plan” in /bob/work directory designated as CS); and 
	allow, based at least in part on the second designation, creation of the second file in the second directory (column 3 lines 17-46 create file “plan,” “plan” in /bob/work directory designated as CS).
With respect to claim 2, Wang teaches wherein the determining whether the directory is assigned the directory-specific case sensitive designation or the directory-specific case insensitive designation comprises checking an attribute assigned to the directory (column 3 lines 
With respect to claims 3 and 17, Wang teaches wherein the file system is further executable by the one or more processors to receive an instruction to assign the attribute to the directory, the instruction generated based on user input (column 3 lines 17-46 parameter is an attribute assigned to the directory per user command).
With respect to claim 4, Wang teaches wherein the file system is further executable by the one or more processors to publish the attribute assigned to the directory so that a developer of an operating system or an application is aware that the directory is associated with the directory-specific case sensitive designation or the directory-specific case insensitive designation (columns 3-4 lines 47-8 attribute used to provide case-sensitive functionality to a case-insensitive directory so attribute is published/known).
With respect to claim 6, Wang teaches wherein each of the file name identified by the second component and the file name associated with the file contained in the directory comprises a file type (column 3 lines 17-46 inherent that a file has a type).
With respect to claims 7 and 19, Wang teaches wherein the directory-specific case sensitive designation or the directory-specific case insensitive designation assigned to the directory comprises a default designation that is part of an initial configuration of the file system (column 3 lines 17-26 figure 1, a CS or a CI designation is a default of the file system 102 shown).
With respect to claims 8 and 15, Wang teaches wherein the file system operation comprises one of: open a file, delete a file, write to a file, read from a file, replace a file, copy a 
With respect to claim 9, Wang teaches:
create, in a cache associated with the file system, a tree structure of an actual path name for accessing the file contained in the directory, the tree structure including cache nodes corresponding to one or more directory components and a file component of the actual path name (column 5 lines 34-55 file system tree structure 106 created in storage 104, column 3 lines 9-16 storage 104 can be any type of storage device or medium); and 
generate, for an individual cache node, a hash (columns 7-8 lines 50-4 figure 7, keys for each node have hashes); and 
associate a label with the hash, the label indicating that the hash is to be matched in a case sensitive manner or in a case insensitive manner (columns 7-8 lines 50-4 file name is predetermined as CI or CS).
With respect to claim 10, Wang teaches wherein the file system is further executable by the one or more processors to use the hash of the individual cache node in the case sensitive manner or in the case insensitive manner to determine a cache hit in the cache (column 8 lines 5-15 cache hits determined in CI or CS in predetermined manner).
With respect to claim 20, Wang teaches wherein the first directory and the second directory are part of a same root directory (column 3 lines 17-26 directories can have CS and CI designations, example given of directories off of root directory).

(2) Response to Argument
	On pages 12-18 of Appellant’s arguments, Appellant asserts that Wang does not teach “determine whether the directory is assigned a directory-specific case sensitive [CS] designation or a directory-specific case insensitive [CI] designation” from independent claim 1.  Examiner cites Wang at column 3 lines 17-46.  As Appellant asserts, Wang states in lines 20-21 “note that the directory names and file names are case sensitive.”  However, this limitation does not recite this circumstance but recites determining this circumstance.  Wang also states, in lines 27-30, “in accordance with the present disclosure, some users 10 can access file objects in file system 106 in a case sensitive manner, while at the same time other users 10 can access other file objects in a case insensitive manner.”  In lines 30-46, Wang further describes function calls that allow users to access files in either a case-sensitive or a case-insensitive manner.  In fact, claim 2 recites determining the CS or CI designation by checking an attribute, which Wang exactly does in these function calls.  Thus Wang does teach, with these function calls, determining whether a directory is assigned a directory-specific case sensitive designation or a directory-specific case insensitive designation as claimed.
	On page 18 Appellant asserts Wang does not teach the other limitations in independent claim 1.  Examiner respectfully disagrees and cites Wang columns 3-4 in the rejection as teaching each of these limitations.  On pages 19-22 Appellant asserts Wang does not teach a similar limitation in independent claim 11 (“based on a determination that the directory is assigned a case insensitive [CI] designation,”) as described above in claim 1.  Examiner cited Wang column 3-4 lines 42-8 as teaching this subject matter, using a getxattr() function call described in column 3 lines 55-63.  The getxattr() function call uses an attribute “user.sys.caseinsensitive” for this determination.  Appellant discusses this portion of Wang on 
	On pages 23-26 Appellant asserts Wang does not teach “associate a first designation with a first directory in the file system, the first designation indicating that the first directory is prohibited from containing two or more files with case varying duplicate file names” as recited in independent claim 16.  Duplicate file names would not have varying names, and Examiner construed “case varying duplicate file names” to mean “case insensitive” (CI) file names.  Examiner cites Wang column 3 lines 17-46 as teaching this, as Wang teaches accessing a file using duplicate names in varying cases, with examples given of filenames “bob” and “BOB.”  Later the claim recites “associate a second designation with a second directory in the file system, the second designation indicating that the second directory is allowed to contain two or more files with case varying duplicate file names,” and Examiner also cites column 3 lines 17-46 as teaching this functionality as the function calls mentioned earlier allow for associating the CS or CI attribute with a file name.  
	On page 28 Appellant asserts that Wang does not teach “wherein the file system is further executable by the one or more processors to receive an instruction to assign the attribute to the directory, the instruction generated based on user input” as recited in claim 3.  Examiner respectfully disagrees as the function calls in Wang column 3 lines 17-46 are parameter values assigned to the calls and require user input.  The function getaxttr() function even take a directory as an attribute and thus performs a directory specific operation.  Appellant also asserts 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        
Conferees:
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154      
                                                                                                                                                                                                  
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.